DETAILED ACTION
	This action is in response to the applicant’s reply filed on March 23, 2022. Claims 77-87, 89-101, 103-107, and 109-136 are pending and addressed below.

Response to Amendment
In response to the applicant’s amendments to claims 102, 104, 106-107, 116-117, 120, and 122 to further clarify the claims the rejections of claims 102, 104, 106-107, 116-117, 120, and 122 under 35 USC 112 (b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed March 23, 2022, with respect to claims 77 and 136 have been fully considered and are persuasive.  The rejections of claims 77 and 136  have’;/ been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closet prior art “herein Ford, US 4,391,337 (hereinafter Ford)” and “herein Woytek et al., US 4,446,920 (hereinafter Woytek)” for the following reasons:
Ford discloses a jet perforation and controller propellant fracture device (see abstract) including a propellant source, an additive of an abrasive, a mechanism for igniting the propellant source, and a flow path.  Upon ignition the propellant source combusts, releasing combustion products which flow along the flow path towards a target to be changed. The combustion products contain an additive which contacts the target. The additive is an abrasive for abrasively enlarging the avenues into which the propellant is expanded and forming a propping mechanism for inhibiting collapse of fracks and cracks once the pressure has dissipated.
Ford does not disclose the additive acting as a plugging material, a metal repair material, an activation material, a dissolving agent, a gelling agent, a chemical tracer, and/or a radioactive material, as the additive is an abrasive which acts to further enlarge the avenues into which the propellant is expanded and as a propping mechanism for inhibiting collapse of fracks and cracks once the pressure has dissipated.  The abrasive cannot be considered as a plugging material as it does not provide a seal for preventing fluid loss, as is the specific meaning of “plugging material” as is known by one of ordinary skill in the oil and gas technology art. 

Woytek discloses a method for cutting pipe casing and concrete liners or perforating the same (abstract) including a solid oxidizer, an additive, a mechsim for igniting the solid oxidizer, and a flow path. Upon ignition the oxidizer decomposes releasing a gas mixture which flows along the flow path towards a target to be changed. 
Woytek fails to disclose a propellant source, as the oxidizer, decomposes to form the gas mixture and is not an explosive, of which a propellant is generally classified as.  Further, the additive does not perform the functions of acting as a plugging material, a metal repair material, an activation material, a dissolving agent, a gelling agent, a chemical tracer, and/or a radioactive material, as the additive is reacted away following the ignition of the primer.

Ford and Woytek fail to suggest alone, or in combination, the limations of “the combustion products containing the additive(s), the additive(s) on contact with the target acting as a plugging material, a metal repair material, an activation material, a dissolving agent, a gelling agent, a chemical tracer, and/or a radioactive material” as recited in claim 1 and “the combustion products contain the additive(s), the additive(s) on contact with the target acting as a plugging material, a metal repair material, an activation material, a dissolving agent, a gelling agent, a chemical tracer, and/or a radioactive material” as recited in claim 136.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676